DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LEWIS LEIGHT,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2099

                              [May 24, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 2009CF016009A.

   David Buckner of Buckner Miles, Miami, Michael Ufferman of Michael
Ufferman Law Firm, P.A., Tallahassee, and Matthew I. Menchel of Kobre &
Kim LLP, Miami, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.